Citation Nr: 0713488	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to December 
1946.  He died in February 2002, and the appellant seeks 
dependency and indemnity compensation benefits as his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In April 2007, the appellant's representative, on behalf of 
the appellant, submitted a motion to advance her case on the 
docket.  For good cause shown, namely the appellant's 
advanced age, the motion for advancement on the docket was 
granted in April 2007.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in February 2002; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
arteriosclerotic cardiovascular disease (ASCVD), with other 
significant conditions contributing to death of congestive 
heart failure and anemia; the listed cause of death was first 
clinically demonstrated many years after his period of active 
service.

2.  There is no competent evidence to show that the veteran's 
fatal cardiorespiratory arrest due to ASCVD, with 
contributing congestive heart failure and anemia, was due to 
any disability that was incurred in service from May 1942 to 
December 1946, manifested during the first post-service year, 
or was otherwise related to service.  

3.  At the time of the veteran's death, service connection 
was in effect for tonsillectomy, rated as noncompensable; a 
service-connected disability is not shown to have caused or 
contributed materially in producing or hastening the 
veteran's death.  


CONCLUSION OF LAW

The fatal cardiorespiratory arrest due to ASCVD, with 
contributing congestive heart failure and anemia, was not due 
to disease or injury that was incurred in or aggravated by 
service, or proximately due to or the result of a disability 
that was presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was sent to the appellant prior to 
the initial RO rating decision in October 2002, which denied 
her claim of service connection for the cause of the 
veteran's death.  In the VCAA notice sent to the appellant in 
July 2002, the RO advised her of what was required to prevail 
on her claim for Dependency and Indemnity Compensation (DIC) 
benefits, that is, service connection for the cause of the 
veteran's death; what specifically VA had done and would do 
to assist in the claim; and what information and evidence the 
appellant was expected to furnish.  The RO specifically 
informed the appellant that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the appellant had to 
provide both identifying information and a signed release for 
VA to obtain private records on her behalf.  She was asked to 
submit evidence, which would include any evidence in her 
possession, that pertained to the claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded the 
opportunity for a hearing, but she declined to request a 
personal hearing.  The RO has obtained the veteran's service 
medical records.  The appellant has furnished a copy of the 
veteran's death certificate, as well as a statement from the 
veteran's private physician.  The appellant has not provided 
any other private medical records.  Further, she has not 
identified any additionally available evidence, to include VA 
records, for consideration in her appeal.  In a June 2005, 
she indicated that she had no further evidence or information 
to submit.  

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  There is no record of the cause of death listed on the 
death certificate (i.e., cardiorespiratory arrest due to 
ASCVD, with contributing congestive heart failure and anemia) 
during service and no competent evidence of persistent or 
recurrent symptoms relevant to such cause of death since 
service.  Under these circumstances a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, such as 
cardiovascular disease, if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service was either a principal 
or contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Analysis 

In this case, the appellant contends that the veteran's death 
was caused by disability incurred in service.  She maintains 
that the veteran was service-connected for a lung condition, 
which she believed contributed to his death as confirmed by 
his private physician.  In this regard, she specifically 
referenced Dr. Vora's statement.  

The veteran's death certificate shows that he died at his 
residence in February 2002 and that the cause of death was 
cardiorespiratory arrest, of minute's duration, due to 
arteriosclerotic cardiovascular disease of year's duration.  
Other significant conditions contributing to death but not 
related to the cause were congestive heart failure and 
anemia.  Neither a biopsy nor an autopsy was performed.  The 
certifying physician was the veteran's physician, D. Vora, 
M.D.  At the time of death, service connection was in effect 
for tonsillectomy, which was evaluated as noncompensable.  

A review of the veteran's service medical records does not 
show any complaints, clinical findings, or diagnosis of 
ASCVD, congestive heart failure, or anemia.  At the time of a 
physical examination for discharge purposes in November 1945 
(from his first period of service), the veteran's 
cardiovascular system was notable for "mitral systolic 
recurrent mild".  However, he met the physical standards for 
discharge, and in the space provided for such there was no 
disease listed as having been incurred in service.  At the 
time of another discharge physical examination, the 
cardiovascular system and lungs were evaluated as normal in 
December 1946.  

Moreover, there are no post-service medical records 
demonstrating ASCVD, congestive heart failure, and anemia for 
many decades after service discharge.  On a medical 
certificate dated in December 1953, a VA physician stated 
that physical findings of an examination showed the veteran's 
heart and lungs to be normal.  An undated statement by the 
veteran's private physician was received by the RO in March 
2002, in conjunction with the appellant's claim.  In that 
statement, D. Vora, M.D., indicated that he had been the 
veteran's physician for 12 years but was not present at the 
time of the veteran's death.  He stated that the veteran had 
a chronic upper respiratory condition and chronic allergic 
rhinitis, which he indicated had "contributed partly" to 
the veteran's death, and that the veteran was treated with 
antibiotics for recurrent infections.  Dr. Vora was the 
physician who signed the veteran's death certificate.  

The medical evidence of record does not relate the veteran's 
fatal cardiorespiratory arrest due to ASCVD, with 
contributing congestive heart failure and anemia, to the 
period of his active duty 55 years earlier.  Nor is there any 
medical evidence that the veteran's fatal cardiorespiratory 
arrest due to ASCVD, with contributing congestive heart 
failure and anemia, was related to any disability that was 
incurred in or aggravated during service.  In his medical 
statement, Dr. Vora appears to relate, in part, the veteran's 
cause of death to a chronic upper respiratory condition and 
chronic allergic rhinitis.  However, neither of these 
conditions is demonstrated to have had onset during the 
veteran's service.  Rather, the service medical records show 
that he was treated on a single occasion for a head cold and 
sneezing, which was diagnosed as sinusitis, and that he was 
seen for chronic hypertrophic tonsillitis, which resulted in 
a tonsillectomy in September 1943.  There were no 
tonsillectomy residuals shown by the record.  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show that the veteran's fatal 
cardiorespiratory arrest due to ASCVD, with contributing 
congestive heart failure and anemia, was due to any 
disability incurred in service, or manifest within the year 
following his recognized service.  In short, the appellant's 
claim is unsubstantiated.  

The Board acknowledges the appellant's assertions that the 
veteran's death was a result of a lung condition for which he 
was service-connected.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the appellant is 
not competent to provide an opinion requiring medical 
knowledge, such as questions relating to causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, aside from the fact that the veteran did not have a 
service-connected lung condition at the time of his death, 
her own assertions do not constitute competent medical 
evidence that the veteran's death was related to his service.

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death 
(cardiorespiratory arrest due to ASCVD, with contributing 
congestive heart failure and anemia) was not caused by any 
disability incurred in service, manifested with the first 
post-service year, or otherwise related to service.  The 
underlying cause of death is nonservice-connected, and the 
requirements of service connection for the cause of the 
veteran's death have not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


